Citation Nr: 0833787	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  08-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2008, the veteran requested a Decision Review 
Officer (DRO) hearing prior to having his claim sent to the 
Board.  In a June 2008 letter, the veteran was notified that 
a hearing in connection with his claim had been scheduled for 
July 2008.  

In a June 2008 statement, the veteran's representative 
requested to cancel the DRO hearing "and have his file 
transferred to BVA [for] a hearing there.  The veteran will 
not travel to Washington D.C. for the hearing."  As the 
representative requested a hearing before the Board, but also 
indicated that the veteran would not travel to D.C., it 
appears that he has asked that the veteran be scheduled for a 
hearing either before a travelling Veterans Law Judge or by 
way of videoconference.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The AMC should take appropriate steps to 
determine whether a Videoconference 
Hearing or a Travel Board Hearing before a 
Veterans Law Judge should be scheduled.  
Appropriate notification should be given 
to the veteran and his representative, and 
such notification should be documented and 
associated with the veteran's claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


